DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 04/27/2021. Claims 1-11 and 13-20 are considered in this office action. Claims 1, 9, and 15 are amended. Claim 12 is cancelled. Claims 1-11 and 13-20 are pending examination. The objection to claim 9 has been removed in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Schuehler does not teach the object itself receiving a signal and determining the signal’s strength, returning an indication of the strength of that signal to a transceiver, and then using that strength to determine the distance between the moving object and the transceiver that transmitted the received control signal
Cited reference Kosseifi fails to teach what is measured is a height above ground and that this is measured and transmitted from the moving object itself
Cited reference Schuehler only teaches using a single signal and not a combination of signals, and does not teach use of the “second distance values” and “height above ground for the moving object”
Cited reference Poynter does not teach a “communication signal”, but teaches signals from “temporary sensors” that are detected by “obstacles” and are not used to “determine a three dimensional path of the moving object”
	
Applicant’s argument A. with respect to claims 1 and 9 pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
Applicant’s arguments A.-D. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that cited reference Schuehler does not teach the object itself receiving a signal and determining the signal’s strength, returning an indication of the strength of that signal to a transceiver, and then using that strength to determine the distance between the moving object and the transceiver that transmitted the received control signal, Examiner respectfully disagrees. The combination of cited references Poynter and Schuehler were relied upon to teach these elements. Cited reference Poynter teaches transceivers that transmit pilot instructions (control signals) to the drone (object) (Poynter, Par. [0042] lines 1-4). Cited reference Schuehler teaches a transmitting apparatus (interpreted as corresponding to the control transceiver taught by cited reference 
Regarding Applicant’s argument B. that cited reference Kosseifi fails to teach what is measured is a height above ground and that this is measured and transmitted from the moving object itself, Examiner respectfully disagrees. Cited reference Kosseifi teaches a UAV (moving object) maintains a wireless communication link to a base station (implying a data receiver) in order to send and/or receive information 
Regarding Applicant’s argument C. that cited reference Schuehler only teaches using a single signal and not a combination of signals, and does not teach use of the “second distance values” and “height above ground for the moving object”, Examiner respectfully disagrees. Cited reference Poynter teaches an RF receiver detects the radio frequency energy sent by an RFID tag on a drone (indication of received signal strength intensity) and transmits this information to a race server that monitors a drone race (Poynter, Par. [0037] lines 21-24), and cited reference Schuehler teaches a receiving apparatus determines the RSSI value of a received signal that was transmitted from a transmitting apparatus and outputs a response signal and returns the determined RSSI value back to the transmitting apparatus (recorded strength signal indication) (Schuehler, Par. [0631] line 3 to Par. [0632] line 3, Par. [0633] lines 1-3 and Par. [0635] lines 3-
Regarding Applicant’s argument D. that the cited reference Poynter does not teach a “communication signal”, but teaches signals from “temporary sensors” that are detected by “obstacles” and are not used to “determine a three dimensional path of the moving object”, Examiner respectfully disagrees. Cited reference Poynter teaches a drone racing system that includes drones with an attached RF transmitter, such as a video transmitter, that emits radio frequency energy (i.e. emits a communication signal) and obstacles along a race track with attached sensor readers or receivers (communication signal receivers) that detect the intensity, change of intensity, and/or the content of the radio frequency energy (communication signals) emitted combination of Poynter and Shuehler is relied upon to teach using the received communication signals taught by Poynter to determine a three dimensional path as taught by Schuehler, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Examiner maintains that the above stated limitations are taught by the currently cited references.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1 line 23 “moving object the control” should read “moving object and the control”
Claim 9 lines 34 and 36 “sequence of the gate structures” should read “sequence of the gate structures ending with the end gate structure” and line 39 “height above ground” should read “height above ground of the radio controlled unmanned aircraft”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poynter et al. (US 2018/0036632 A1) in view of Schuehler et al. (US 2018/0372830 A1), in view of Kosseifi et al. (US 2018/0292844 A1), and further in view of Ashoori et al. (US 2016/0291589 A1).
Regarding claim 1, Poynter teaches “A system (Par. [0007] lines 8-11 teaches a system including computing devices that control corresponding drones), comprising: one or more communication signal receivers, including a first communication signal receiver, the communication signal receivers each configured to monitor a received signal strength intensity of a communication signal transmitted by a moving object while travelling through a course (Par. [0037] lines 11-18 teaches sensor readers or receivers detecting the intensity and/or change of intensity  of the radio frequency energy (communication signals) emitted by the drone (object) transmitters); one or more control signal transceivers configured to transmit control signals to the moving object (Par. [0042] lines 1-4 teaches transceivers that transmit pilot instructions (control signals) to the drone (object)); and one or more processing circuits connected to the communication signal receivers and the control signal transceivers (Par. [0015] lines 3-8 teaches the system comprising sensor readers, drones, computing devices, and a server for communicating between the sensor readers, drones, and computing devices), the processing circuits configured to: receive an indication of the received signal strength intensity of the communication signal and, in response to the indication of the received signal strength intensity of the communication signal at the first communication signal receiver exceeding a reference value for more than a specified time interval, transmit a signal (Par. [0017] lines 17-22 teaches sending a signal to the server in response to an indication of detected intensity and/or change in intensity (signal strength over a time interval) of the transmitted (received) signal (Par. [0037] lines 16-18), and Par. [0037] lines 27-32 and Par. [0040] lines 7-9 teach detecting radio frequency energy which increases in amplitude as a drone approaches the receiver (i.e. first communication signal receiver) over time and once a drone enters a prescribed radius of the receiver (characterized by the increased (exceeding a reference value) intensity of the transmitted signal over time) triggering an alert and prompting (transmitting a signal) the pilot of the drone for action)”, however Poynter does not explicitly teach the control signal transceivers configured to “receive from the moving object a recorded strength signal indication corresponding to a strength of the control signal from the control signal transceivers as received at and determined by the moving object; one or more altitude data receivers configured to receive from the moving object a height above ground for the moving object as measured by and transmitted from the moving object”; the processing circuits configured to “determine from the indication of the received signal strength intensity of the communication signal one or more first distance values corresponding to a distance between the moving object and the communication signal receiver by which the communication signal was received; receive the recorded strength signal indication; determine from the recorded strength signal indication one or more second distance values corresponding to a distance between the moving object the control signal transceiver form which the control signal was received; receive the height above ground for the moving object; determine a three dimensional path of the moving object from a combination of the indication of the one or more first distance values, the one or more second distance values, and the height above ground for the moving object”; and “transmit a disable signal to the moving object from the control signal transceivers to the moving object”.
	From the same field of endeavor, Schuehler teaches the control signal transceivers configured to “receive from the moving object a recorded strength signal indication corresponding to a strength of the control signal from the control transceivers as received at and determined by the moving object (Par. [0631] line 3 to Par. [0632] line 3 teaches a transmitting apparatus (control transceiver) sending  “determine from the indication of the received signal strength intensity of the communication signal one or more first distance values corresponding to a distance between the moving object and the communication signal receiver by which the communication signal was received (Par. [0468] lines 1-4 and Par. [0470] lines 1-4 teaches the positioning apparatus as a whole allows evaluation of the received signals with respect to their physical characteristics and with respect to the information about the position of the transmitter and includes a data processing apparatus that receives data such as the determined RSSI value from the signal processing apparatus in order to determine the position of the transmitting object; Par. [0317] lines 1-7 teaches at least one signal is received and evaluated with respect to the different directional characteristics and the information about the position of at least one transmitter is determined, where the information refers to a position relative to the positioning apparatus or the antenna apparatus (i.e. first distances determined from the received communication signal); Par. [0274] lines 2-5 teaches the position of the transmitter relative to the antenna apparatus (i.e. first distances) may be inferred from the received signals); receive the recorded strength signal indication ; determine from the recorded strength signal indication one or more second distance values corresponding to a distance between the moving object the control signal transceiver from which the control signal was received (Par. [0468] lines 1-4 and Par. [0470] lines 1-4 teaches the positioning apparatus as a whole allows evaluation of the received signals with respect to their physical characteristics and with respect to the information about the position of the transmitter and includes a data processing apparatus that receives data such as the determined RSSI value from the signal processing apparatus in order to determine the position of the transmitting object; Par. [0317] lines 1-7 teaches at least one signal is received and evaluated with respect to the different directional characteristics and the information about the position of at least one transmitter is determined, where the information refers to a position relative to the positioning apparatus or the antenna apparatus (i.e. second distances determined from the received control signal); Par. [0274] lines 2-5 teaches the position of the transmitter relative to the antenna apparatus (i.e. second distances) may be inferred from the received signals); determine a three dimensional path of the moving object from a combination of the indication of the one or more first distance values, the one or more second distance values, and the height ground for the moving object (Par. [0409] lines 2-11 and 15-16 teaches a signal source of the signal processing apparatus generates 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poynter to incorporate the teachings of Schuehler to have the control signal transceivers and processing circuits of the system taught by Poynter receive a recorded signal strength intensity corresponding to a strength of the control signal sent by the control signal transceiver to the object as taught by Schuehler and to have the processing circuits taught by Poynter determine first and second distances between the moving object and the communication signal received and the control signal transceiver, respectively, based on the received signal strength intensity of the communication signal and the recorded strength signal indication, respectively, and determine a three dimensional path of the object using a combination of the first and second distances and the height position information as taught by Schuehler.
	The motivation for doing so would be to have the representation data refer to the determined position of the transmitter and to the spatial distribution of the received signals which can be made accessible to a user (Schuehler, Par. [0012] lines 25-28 and lines 36-37). 
	However, the combination of Poynter and Schuehler above does not explicitly teach “one or more altitude data receivers configured to receive from the moving object a height above ground for the moving object as measured by and transmitted from the moving object” and the receive the height above ground for the moving object” and “transmitting a disable signal to the object from the control signal transceivers to the moving object”.
	From the same field of endeavor, Kosseifi teaches “one or more altitude data receivers configured to receive from the moving object a height above ground for the moving object as measured by and transmitted from the moving object” and the processing circuits configured to “receive the height above ground for the moving object (Par. [0051] lines 9-27 and Par. [0004] lines 6-9 teaches a UAV (moving object) maintains a wireless communication link to a base station (implying a data receiver) in order to send and/or receive information where information sent to the base station (data receiver) by the UAV (moving object) (i.e. information transmitted from the moving object itself) corresponds to cellular network information collected by the UAV antenna or specialized sensor (measured by the moving object itself) as it travels the set flight paths and includes three-dimensional UAV position information including a longitude, latitude, and altitude of the UAV antenna; and Par. 0004] lines 14-15 teaches the three-dimensional position may be measured from a ground level (height above ground))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter and Schuehler to incorporate the teachings of Kosseifi to include in the system taught by the combination of Poynter and Schuehler data receivers that 
	The motivation for doing so would be in order to plot or map the three-dimensional (3D) position information of the UAVs into a 3D map (Kosseifi, Par. [00256] lines 5-10).
	However, the combination of Poynter, Schuehler, and Kosseifi above does not explicitly teach “transmitting a disable signal to the object from the control signal transceivers to the moving object”.
	From the same field of endeavor, Ashoori teaches “transmitting a disable signal to the object from the control signal transceivers to the moving object (Par. [0089] lines 29-42 teaches when a UAV is detected as attempting to operate in a limited-operation sub-region, modifying instructions (signals), including instructing the UAV to power down and disable surveillance functionality, transmitted by an NBD transmitter are sent to the UAV (object))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter, Schuehler, and Kosseifi to incorporate the teachings of Ashoori to have the processing circuits in the system for controlling a moving object taught by the combination of Poynter, Schuehler, and Kosseifi transmit a disable signal to the object as taught by Ashoori when the received signal strength intensity is higher than a reference value for a specified time interval as taught by the combination of Poynter, Schuehler, and Kosseifi.

Regarding claim 2, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 1 above, and further teaches “wherein the communication signal is a video signal (Poynter, Par. [0037] lines 11-14 teaches the drone including a video signal transmitter)”.
Regarding claim 3, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 2 above, and further teaches “wherein the indication of the received signal strength intensity is based on an amplitude of the communication signal without decoding of the communication signal (Poynter, Par. [0017] lines 17-22 and Par. [0037] lines 16-18 teaches detecting an indication of the transmitted signal intensity by the sensor reader by detection of a change in an amplitude of the transmitted signal)”.
Regarding claim 4, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 1 above, and further teaches “wherein the moving object is an aircraft (Poynter, Par. [0003] lines 1-2 teaches an unmanned aerial vehicle or drone)”.
Regarding claim 5, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 4 above, and further teaches “wherein the moving object is a remote controlled aircraft 
Regarding claim 6, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 5 above, and further teaches “an end gate structure for a drone course, the first communication signal receiver associated with the end gate structure (Poynter, Par. [0037] lines 9-10 and Par. [0038] lines 1-5 teaches obstacles including gates (including a first gate) that have attached sensor readers and/or radio frequency (communication signal) receivers)”.
Regarding claim 8, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 1 above, and further teaches “wherein the moving object is an aircraft (Poynter, Par. [0003] lines 1-2 teaches an unmanned aerial vehicle or drone) and the disable signal is a power down command (Ashoori, Par. [0089] lines 29-42 teaches when a UAV is detected as attempting to operate in a limited-operation sub-region, modifying instructions (signals), including instructing the UAV to power down and disable surveillance functionality, transmitted by an NBD transmitter are sent to the UAV (object))”.
Regarding claim 9, Poynter teaches “A system, comprising: one or more radio controlled unmanned aircraft each configured to: receive corresponding control signals; and transmit a corresponding communication signal (Par. [0017] lines 4-11 teaches a plurality of drones that include a radio transmitter and that can be controlled by (receives control signals from) a plurality of computing devices); a plurality of gate structures, including an end gate structure (Par. [0037] lines 6-10 teaches a race track that has multiple gates (which ; one or more communication signal receivers each associated with a corresponding one of the gate structures, including an end gate communication signal receiver associated with the end gate structure (Par. [0037] lines 6-10 and Par. [0038] lines 1-5 teaches a race track that has multiple obstacles such as gates (which would include an end gate) that each have attached sensor readers and/or radio frequency (communication signal) receivers), the communication signal receivers each configured to monitor received signal strength intensity of the corresponding communication signal transmitted by each of the radio controlled unmanned aircraft while travelling through a sequence of the gate structures ending with the end gate structure (Par. [0037] lines 6-23 teaches a drone racing system for conducting a drone race where multiple drones follow a race track that has multiple obstacles including gates (it is implied that the end gate structure would be at the end of the multiple gates following the race track), where the obstacles are attached with sensor readers or receivers detecting the intensity and/or change of intensity  of the radio frequency energy (communication signals) emitted by the drone (object) transmitters, and when a drone with an RF transmitter passes through or near one of the gate obstacles placed along the race track, the sensor reader and/or RF receiver attached to the gate obstacle will detect the radio frequency energy (communication signals) as the drone passes by); one or more control signal transceivers in a region including the sequence of the gate structures, configured to: transmit the corresponding control signals to the radio controlled unmanned aircraft while travelling through the sequence of the gate structures (Par. [0042] lines 1-4 teaches transceivers positioned at the edges of the contained race track course area that transmit pilot instructions (control signals) to the drone (object)); and one or more processing circuits connected to the one or more communication signal receivers, the one or more control signal transceivers and the one or more altitude data receivers (Par. [0015] lines 3-8 teaches the system comprising sensor readers, drones, computing devices, and a server for communicating between the sensor readers, drones, and computing devices), the processing circuits configured to: receive indications of the received signal strength intensity of the communication signals transmitted by each of the radio controlled unmanned aircraft while traveling through a sequence of the gat structures ending with the end gate structure; and in response to the indication of the received signal strength intensity of the end gate communication signal exceeding a reference value for more than a specified time interval, transmitting a signal (Par. [0017] lines 17-22 teaches sending a signal to the server in response to an indication of detected intensity and/or change in intensity (signal strength over a time interval) of the transmitted (received) signal (Par. [0037] lines 16-18), and Par. [0037] lines 27-32 and Par. [0040] lines 7-9 teaches detecting radio frequency energy which increases in amplitude as a drone approaches the receiver over time and once a drone enters a prescribed radius of the receiver attached to a gate obstacle (such as the end gate) (Par. [0037] lines 9-18) (characterized by the increased (exceeding a reference value) intensity of the transmitted signal over reply to” control signals and “determine and transmit recorded strength signal indications corresponding to a strength of the control signals as received by the radio controlled unmanned aircraft; measure and transmit a height above ground for the radio controlled unmanned aircraft”, the control signal transceivers configured to “receive the corresponding recorded strength signal indications transmitted by each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures; one or more altitude data receivers configured to receive the measured height above ground for each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures”, and the processing circuits configured to “receive the recorded strength signal indications transmitted by each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures; receive the measured height above ground for each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures; determine a three dimensional path travelled through the sequence of the gate structures for each of the radio controlled unmanned aircraft from a combination of the corresponding indications of the received signal strength intensity of the communication signal, the corresponding recorded strength signal indications and the measured height above ground” and “transmitting a disable signal to the corresponding radio controlled unmanned aircraft from the control signal transceivers”.
	From the same field of endeavor, Schuehler teaches the radio controlled unmanned aircraft configured to “reply to” control signals and “determine and transmit recorded strength signal indications corresponding to a strength of the control signals as received by the radio controlled unmanned aircraft”, and the control signal transceivers configured to “receive the corresponding recorded strength signal indications transmitted by each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures (Par. [0631] line 3 to Par. [0632] line 3 teaches a transmitting apparatus (control transceiver) sending out a specific signal (control signal) that is detected by the receiving apparatus (object) and the receiving object determines the signal RSSI (receive signal strength indicator) value, and Par. [0633] lines 1-3 and Par. [0635] lines 3-7 teaches the receiving apparatus (object) outputs a response (reply) signal and returns the determined RSSI value back to the transmitting apparatus (control transceiver))” and the processing circuits configured to “receive the recorded strength signal indications transmitted by each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures (Par. [0631] line 3 to Par. [0632] line 3 teaches a transmitting apparatus sending out a specific signal (control signal) that is detected by the receiving apparatus (object) and the receiving object determines the signal RSSI (receive signal strength indicator) value, and Par. [0633] lines 1-3 and Par. [0635] lines 3-7 teaches the ; determine a three dimensional path travelled through the sequence of the gate structures for each of the radio controlled unmanned aircraft from a combination of the corresponding indications of the received signal strength intensity of the communication signal, the corresponding recorded strength signal indications and the measured height above ground (Par. [0409] lines 2-11 and 15-16 teaches a signal source of the signal processing apparatus generates excitation signals as request signals to the transmitter (object) (which outputs a response signal of the request signal RSSI (Par. [0633] lines 1-3 and Par [0635] lines 3-7)) and the received signals are separated into individual directional characteristics, Par. [0408] lines 2-8 teaches a signal processing apparatus that determines a received signal strength indication (RSSI) from a received signal and is also configured to extract information from the received signals such as an identification identifier and measurement data (i.e. recorded strength signal indication and indication of received signal strength intensity), Par. [0470] lines 1-4 teaches a data processing apparatus that receives data such as the determined RSSI value from the signal processing apparatus in order to determine the position (i.e. location in three dimensional space, which includes height) of the transmitting object, and Par. [0412] lines 1-5 teaches the data processing apparatus is connected to data storage in order to store data about the trajectory of the transmitting object which is determined using 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poynter to incorporate the teachings of Schuehler to have the control signal transceivers and processing circuits of the system taught by Poynter receive a recorded signal strength intensity corresponding to a strength of the control signal sent by the control signal transceiver to the object as taught by Schuehler and to have the processing circuits taught by Poynter determine a path of the object using a combination of the recorded strength signal indication and the received signal strength intensity of the communication signal as taught by Schuehler.
	The motivation for doing so would be to have the representation data refer to the determined position of the transmitter and to the special distribution of the received signals which can be made accessible to a user (Schuehler, Par. [0012] lines 25-28 and lines 36-37). 
	However, the combination of Poynter and Schuehler above does not explicitly teach the radio controlled unmanned aircraft configured to “measure and transmit a height above ground for the radio controlled unmanned aircraft”, “one or more altitude data receivers configured to receive the measured height above ground for each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures”, and the processing circuits configured to “receive the measured height above ground for each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures” and “transmitting a disable signal to the corresponding radio controlled unmanned aircraft from the control signal transceivers”.
	From the same field of endeavor, Kosseifi teaches “measure and transmit a height above ground for the radio controlled unmanned aircraft”, “one or more altitude data receivers configured to receive the measured height above ground for each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures” and the processing circuits configured to “receive the measured height above ground for each of the radio controlled unmanned aircraft while travelling through the sequence of the gate structures (Par. [0051] lines 9-27 and Par. [0004] lines 6-9 teaches a UAV (moving object) maintains a wireless communication link to a base station (implying a data receiver) in order to send and/or receive information where information sent to the base station (data receiver) by the UAV (moving object) (i.e. information transmitted from the moving object itself) corresponds to cellular network information collected by the UAV antenna or specialized sensor (measured by the moving object itself) as it travels the set flight paths and includes three-dimensional UAV position information including a longitude, latitude, and altitude of the UAV antenna; and Par. 0004] lines 14-15 teaches the three-dimensional position may be measured from a ground level (height above ground))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be in order to plot or map the three-dimensional (3D) position information of the UAVs into a 3D map (Kosseifi, Par. [00256] lines 5-10).
	However, the combination of Poynter, Schuehler, and Kosseifi above does not explicitly teach “transmitting a disable signal to the corresponding radio controlled unmanned aircraft from the control signal transceivers”.
	From the same field of endeavor, Ashoori teaches “transmitting a disable signal to the corresponding radio controlled unmanned aircraft from the control signal transceivers (Par. [0089] lines 29-42 teaches when a UAV is detected as attempting to operate in a limited-operation sub-region, modifying instructions (signals), including instructing the UAV to power down and disable surveillance functionality, transmitted by an NBD transmitter are sent to the UAV (radio controlled unmanned aircraft))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter, Schuehler, and Kosseifi to incorporate the teachings of Ashoori to have the processing circuits in the system taught by the combination of Poynter, Schuehler, and Kosseifi transmit a disable signal to the remote 
	The motivation for doing so would be to implement an operation policy by controlling at least one function of a vehicle (Ashoori, Abstract lines 6-8).
Regarding claim 10, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 9 above, and further teaches “wherein the communication signal is a video signal (Poynter, Par. [0037] lines 11-14 teaches the drone including a video signal transmitter)”.
Regarding claim 11, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 10 above, and further teaches “wherein the indication of the received signal strength intensity is based on an amplitude of the communication signal without decoding of the communication signal (Par. [0017] lines 17-22 and Par. [0037] lines 16-18 teaches detecting an indication of the transmitted signal intensity by the sensor reader by detection of a change in an amplitude of the transmitted signal)”.
Regarding claim 14, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 9 above, and further teaches “the disable signal is a power down command (Ashoori, Par. [0089] lines 29-42 teaches when a UAV is detected as attempting to operate in a limited-operation sub-region, modifying instructions (signals), including instructing the UAV to power down 
Regarding claim 15, Poynter teaches “A method, comprising: receiving from each of one or more communication signal receivers, including a first communication signal receiver, an indication of strength of one or more communication signals transmitted by each of a corresponding one or more moving objects as received at the communication signal receiver (Par. [0037] lines 11-18 teaches sensor readers or receivers detecting the intensity and/or change of intensity  of the radio frequency energy (communication signals) emitted by the drone (object) transmitters); determining whether the received indication of strength of any of the communication signals transmitted by the moving objects as moving along the path exceeds a reference value for more than a specified time interval; and in response to the received indication of strength of one of the communication signals received at the first communication signal receiver exceeding the reference value for more than the specified time interval, transmitting a signal (Par. [0017] lines 17-22 teaches sending a signal to the server in response to an indication of detected intensity and/or change in intensity (signal strength over a time interval) of the transmitted (received) signal (Par. [0037] lines 16-18), and Par. [0037] lines 27-32 and Par. [0040] lines 7-9 teaches detecting radio frequency energy which increases in amplitude as a drone approaches the receiver over time and once a drone enters a prescribed radius of the receiver (characterized by the increased determining, from the one or more indications of strength of communication signals as received by the one or more communication signal receivers, for each of the one or more moving objects one or more first distance values corresponding to a distance between the moving object and the communication signal receiver by which the communication signal was received; receiving from each of the one or more moving objects a corresponding recorded strength signal indication of a strength of a control signal from each of one or more control transceivers as received at and determined by the corresponding moving object; determining, from the one or more the recorded strength signal indications, for each of the one or more moving objects one or more second distance values corresponding to a distance between the moving object and the control signal transceiver by which the control signal was transmitted; receiving from each of the one or more moving objects a corresponding one or more height above ground values for the moving object as measured by the moving object; determining a three dimensional path for each of the one or more moving objects from a combination of the corresponding indication of the received indication of strength of the communication signal, the corresponding recorded strength signal indication and the altitude information”, and “transmitting a disable signal to the corresponding moving object”.
determining, from the one or more indications of strength of communication signals as received by the one or more communication signal receivers, for each of the one or more moving objects one or more first distance values corresponding to a distance between the moving object and the communication signal receiver by which the communication signal was received (Par. [0468] lines 1-4 and Par. [0470] lines 1-4 teaches the positioning apparatus as a whole allows evaluation of the received signals with respect to their physical characteristics and with respect to the information about the position of the transmitter and includes a data processing apparatus that receives data such as the determined RSSI value from the signal processing apparatus in order to determine the position of the transmitting object; Par. [0317] lines 1-7 teaches at least one signal is received and evaluated with respect to the different directional characteristics and the information about the position of at least one transmitter is determined, where the information refers to a position relative to the positioning apparatus or the antenna apparatus (i.e. first distances determined from the received communication signal); Par. [0274] lines 2-5 teaches the position of the transmitter relative to the antenna apparatus (i.e. first distances) may be inferred from the received signals); receiving from each of the one or more moving objects a corresponding recorded strength signal indication of a strength of a control signal from each of one or more control transceivers as received at and determined by the corresponding moving object (Par. [0631] line 3 to Par. [0632] line 3 teaches a transmitting apparatus (control transceiver) sending ; determining, from the one or more the recorded strength signal indications, for each of the one or more moving objects one or more second distance values corresponding to a distance between the moving object and the control signal transceiver by which the control signal was transmitted (Par. [0468] lines 1-4 and Par. [0470] lines 1-4 teaches the positioning apparatus as a whole allows evaluation of the received signals with respect to their physical characteristics and with respect to the information about the position of the transmitter and includes a data processing apparatus that receives data such as the determined RSSI value from the signal processing apparatus in order to determine the position of the transmitting object; Par. [0317] lines 1-7 teaches at least one signal is received and evaluated with respect to the different directional characteristics and the information about the position of at least one transmitter is determined, where the information refers to a position relative to the positioning apparatus or the antenna apparatus (i.e. second distances determined from the received communication signal); Par. [0274] lines 2-5 teaches the position of the transmitter relative to the antenna apparatus (i.e. second distances) may be inferred from the received signals); determining a three dimensional path for each of the one or more moving objects from a combination of the corresponding one or more first distance values, one or more second distance values, and one or more height above ground values (Par. [0409] lines 2-11 and 15-16 teaches a signal source of the signal processing apparatus generates excitation signals as request signals to the transmitter (object) (which outputs a response signal of the request signal RSSI (Par. [0633] lines 1-3 and Par [0635] lines 3-7)) and the received signals are separated into individual directional characteristics, Par. [0408] lines 2-8 teaches a signal processing apparatus that determines a received signal strength indication (RSSI) from a received signal and is also configured to extract information from the received signals such as an identification identifier and measurement data (i.e. recorded strength signal indication and indication of received signal strength intensity), Par. [0470] lines 1-4 teaches a data processing apparatus that receives data such as the determined RSSI value from the signal processing apparatus in order to determine the position (i.e. location in three dimensional space, which includes height) of the transmitting object; Par. [0317] lines 1-7 teaches at least one signal is received and evaluated with respect to the different directional characteristics and the information about the position of at least one transmitter is determined, where the information refers to a position relative to the positioning apparatus or the antenna apparatus (i.e. first and second distances determined from the received control signal); Par. [0274] lines 2-5 teaches the position of the transmitter relative to the antenna apparatus (i.e. first and second distances) may be inferred from the received 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poynter to incorporate the teachings of Schuehler to have the method taught by Poynter include receiving a recorded signal strength intensity corresponding to a strength of the control signal sent by the control signal transceiver to the object, determining first and second distances between the moving object and the communication signal received and the control signal transceiver, respectively, based on the received signal strength intensity of the communication signal and the recorded strength signal indication, respectively, and determining a three dimensional path of the object using a combination of the first and second distances and the height position information as taught by Schuehler.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poynter to incorporate the teachings of Schuehler to have the method taught by Poynter include receiving a recorded signal strength intensity corresponding to a strength of the control signal sent by the control signal transceiver to the object as taught by Schuehler and determining a path of the object using a combination of the recorded strength signal indication, the received signal strength 
	The motivation for doing so would be to have the representation data refer to the determined position of the transmitter and to the special distribution of the received signals which can be made accessible to a user (Schuehler, Par. [0012] lines 25-28 and lines 36-37).
	However, the combination of Poynter and Schuehler above does not explicitly teach “receiving from each of the one or more moving objects a corresponding one or more height above ground values for the moving object as measured by the moving object” and “transmitting a disable signal to the corresponding moving object”.
	From the same field of endeavor, Kosseifi teaches “receiving from each of the one or more moving objects a corresponding one or more height above ground values for the moving object as measured by the moving object (Par. [0051] lines 9-27 and Par. [0004] lines 6-9 teaches a UAV (moving object) maintains a wireless communication link to a base station (implying a data receiver) in order to send and/or receive information where information sent to the base station (data receiver) by the UAV (moving object) (i.e. information transmitted from the moving object itself) corresponds to cellular network information collected by the UAV antenna or specialized sensor (measured by the moving object itself) as it travels the set flight paths and includes three-dimensional UAV position information including a longitude, latitude, and altitude of the UAV antenna; and 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter and Schuehler to incorporate the teachings of Kosseifi to include in the method taught by the combination of Poynter and Schuehler receiving height above gournd information from the moving objects as taught by Kosseifi.
	The motivation for doing so would be in order to plot or map the three-dimensional (3D) position information of the UAVs into a 3D map (Kosseifi, Par. [00256] lines 5-10).
	However, the combination of Poynter, Schuehler, and Kosseifi above does not explicitly teach “transmitting a disable signal to the corresponding moving object”.
	From the same field of endeavor, Ashoori teaches “transmitting a disable signal to the corresponding moving object (Par. [0089] lines 29-42 teaches when a UAV is detected as attempting to operate in a limited-operation sub-region, modifying instructions (signals), including instructing the UAV to power down and disable surveillance functionality, transmitted by an NBD transmitter are sent to the UAV (object))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter, Schuehler, and Kosseifi to incorporate the teachings of Ashoori to include in the method taught by the combination of Poynter, Schuehler, and Kosseifi 
	The motivation for doing so would be to implement an operation policy by controlling at least one function of a vehicle (Ashoori, Abstract lines 6-8).
Regarding claim 16, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 15 above, and further teaches “wherein the communication signal is a video signal (Poynter, Par. [0037] lines 11-14 teaches the drone including a video signal transmitter)”.
Regarding claim 17, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 16 above, and further teaches “wherein the received indication of strength is based on an amplitude of the communication signal without decoding of the communication signal (Poynter, Par. [0017] lines 17-22 and Par. [0037] lines 16-18 teaches detecting an indication of the transmitted signal intensity by the sensor reader detection of a change in an amplitude of the transmitted signal)”.
Regarding claim 18, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 15 above, and further teaches “wherein the one or more moving objects are aircraft 
Regarding claim 19, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 18 above, and further teaches “wherein the one or more moving objects are remote controlled aircraft (Poynter, Par. [0003] lines 1-2 and 9 teaches a remotely piloted UAV)”.
Regarding claim 20, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 19 above, and further teaches “wherein the first communication signal receiver is associated with an end gate structure for a drone course (Poynter, Par. [0037] lines 9-18 and Par. [0038] lines 1-5 teaches a race track (drone course) with multiple obstacles including gates (including a first gate) that have attached sensor readers and/or radio frequency (communication signal) receivers that detect (receive) the intensity and/or change in intensity (indication of strength) of the transmitted radio frequency energy (communication signal))”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poynter et al. (US 2018/0036632 A1) in view of Schuehler et al. (US 2018/0372830 A1), in view of Kosseifi et al. (US 2018/0292844 A1), in view of Ashoori et al. (US 2016/0291589 A1), and further in view of Reuter et al. (US Patent 4,753,400).
Regarding claim 7, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 6 above, however the combination of Poynter, Schuehler, Kosseifi, and Ashoori above does not explicitly teach “wherein the end gate structure includes a capture structure for the moving object”.
wherein the end gate structure includes a capture structure for the moving object (Col. 1 line 65 to Col. 2 line 1 teaches an apparatus (end gate structure) for retrieving (capturing) pilotless air vehicles that can be mounted on a surface that at least includes a small amount of open area in the rear, and Col. 3 lines 3-6 and lines 29-36 teaches the apparatus including a landing net means made of open mesh webbing to facilitate holding of captured vehicle supported on a landing net frame and a radio homing beacon to facilitate communication with the remotely piloted vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter, Schuehler, Kosseifi, and Ashoori to incorporate the teachings of Reuter to include in the end gate structure of the system for controlling a moving object taught by the combination of Poynter, Schuehler, Kosseifi, and Ashoori a mesh net capture structure as taught by Reuter.
	The motivation for doing so would be to retrieve pilotless air vehicles and minimize damage to the captured air vehicle (Reuter, Col. 1 lines 65-66 and Col. 3 lines 7-8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poynter et al. (US 2018/0036632 A1) in view of Schuehler .
Regarding claim 13, the combination of Poynter, Schuehler, Kosseifi, and Ashoori teaches all the limitations of claim 9 above, however the combination of Poynter, Schuehler, Kosseifi, and Ashoori above does not explicitly teach “wherein the end gate structure includes a capture structure for the radio controlled unmanned aircraft”.
	From the same field of endeavor, Reuter teaches “wherein the end gate structure includes a capture structure for the radio controlled unmanned aircraft (Col. 1 line 65 to Col. 2 line 1 teaches an apparatus (end gate structure) for retrieving (capturing) pilotless air vehicles (radio controlled unmanned aircraft) that can be mounted on a surface that at least includes a small amount of open area in the rear, and Col. 3 lines 3-6 and lines 29-36 teaches the apparatus including a landing net means made of open mesh webbing to facilitate holding of captured vehicle supported on a landing net frame and a radio homing beacon to facilitate communication with the remotely piloted vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Poynter, Schuehler, Kosseifi, and Ashoori to incorporate the teachings of Reuter to include in the end gate structure of the system taught by the combination of Poynter, Schuehler, Kosseifi, and Ashoori a mesh net capture structure as taught by Reuter.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665